PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/978,572
Filing Date: 14 May 2018
Appellant(s): Martin, Warren, M.



__________________
Larry L. Coats
Registration No. 25,620
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3 have been rejected under 35 U.S.C. 103 as being unpatentable over Madanat (US 2018/0020874) in view of Cheng et al. (US 2005/0077299), hereinafter referred to as “Cheng,” Steel Hex (2016, as previously attached), and Wang et al. (US 2014/0359999), hereinafter referred to as “Wang.”
Claim 4 have been rejected under 35 U.S.C.103 as being unpatentable over Madanat in view of Steel Hex.
Claims 5-6 have been rejected under 35 U.S.C.103 as being unpatentable over Madanat in view of Steel Hex as applied to claim 4 above and in further view of Cheng.

(2) Response to Argument

A. The primary reference to Madanat (US 2018/0020874) is analogous art.

While Appellant appears to define the analogous art to the narrow “chicken retrieval device,” it has been noted multiple times throughout prosecution that this definition is too narrow. Per claims 1 & 4, the claimed device is directed to “A device for retrieving chickens…” 
    PNG
    media_image2.png
    831
    579
    media_image2.png
    Greyscale
to support a chicken during the act of retrieval, an intended use of the device. Further, the device is defined as “a chicken retrieval basket forming a part of the device for retrieving chickens…” - noting, again, the intended use. 

The Examiner’s position remains consistent with the arguments referenced by Appellant, from the Final Rejection of March 29, 2021 (hereinafter “Fin. Rej.”): “Madanat clearly discloses a basket on a handle which is normally used to carry and hold an object, such as a chicken, [0014]. Further, [Appellant] notes that ‘Effectively, the examiner is concluding that the entire universe of baskets and containers in the world constitute analogous art for a chicken retriever.’ However, farmers are resourceful people of ordinary skill, if a farmer finds a milking pail when they are looking to control a loose chicken, he or she would use that pail - thus, the milking pail may be used to scoop up a chicken, even though the intended use is for the pail for catch milk. This application only contains apparatus claims, and not claims directed to a method of culling sick/injured chickens. Thus, the above-modified reference comprises a space which is discussed as receiving chickens in the same manner as intended by [now Appellant].” (see Fin. Rej. at pages 10-11 and Fig. 6 of Madanat reproduced herein). Further, it should be noted that the Appeal Brief reproduces an embodiment (Fig. 2) that is not relied upon in the rejections of 

“It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1999) (citing In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969); In re Sinex, 50 C.C.P.A. 1004, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 44 C.C.P.A. 954, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"); In re Benner, 36 C.C.P.A. 1081, 174 F.2d 938, 942, 82 USPQ 49, 53 (CCPA 1949)). Further, it is noted that the device of Madanat is “configured to retrieve sick, lame or injured chickens” from a flock or chicken house, given that the device may perform the claimed function without further modification, as Madanat provides an interior space which may contain a chicken. Thus, the device can be used in the claimed manner and has the same general construction as the instant disclosed invention. See In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). “[A] showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01.” MPEP 2145. “Accordingly, each case should be evaluated individually based on the totality of the circumstances.” Id. The totality of the claimed invention amounting to a basket with a tapered profile and galvanized metal mesh mounted to a handle. 
only be used for the culling of sick, lame, [or] injured chickens from a flock. Assuming arguendo that the same invention was used to remove a chick from a flock for purposes of selling, this apparatus would infringe on the current claimed device.

It is noted that the device at issue is an apparatus claim, and the claimed aspects relied upon are given the context of the instant specification; however, limitations of the current specification cannot be read into the claimed apparatus. In looking to the instant specification, there is no specific aspect or aspects identified that accomplish the task of retrieving a lame, sick, or injured chicken humanely. “As such, the device, as relied upon [in the interpretation and applied rejection] above comprises a basket-like space configured to hold an animal, in the same manner described in the instant disclosure. Further, the basket of the above-modified reference has a floor, walls, a handle, in the same manner as the floor, wall, and handle of the instant invention. Note that the disclosure of Madanat contemplates holding chicken therein [0014].” (Fin. Rej. at page 11). 


B. Construction of the claim term “configured to.”

Examiner’s interpretation of the claim term “configured to” is supported by the MPEP. The Appellant is referencing the clause “configured to retrieve sick, lame or injured chickens…” found in claim 1, lines 2-3 and similarly claimed in claim 4. The apparatus claim is directed to a device for the intended use of retrieving chickens, comprising a basket… configured to retrieve sick, lame or injured chickens…”. To determine the interpretation of the claims, one must turn to the instant specification, which does not state which particular component is relied upon to satisfy this intended use. Thus, under broadest reasonable interpretation, the conclusion is that the defined interior of the device supports this claim limitation. Madanat defines an interior similar to that of the claimed invention, and explicitly states that it may be used for chicken [0014]. The outcome of the device of Madanat may be distinct from that of the instant invention; however, this does not enter into the interpretation of claims. Especially given that the instant claimed invention is not directed to a method. The device of Madanat may be used for the claimed intended use without further modification to the structure. The only modifications in the Final Rejection are to clarify well-known shape, construction, and material choices.

It is further noted that the only instance of “capable of” in the Final Rejection is in the discussion of the intended use in the preamble. The Examiner has properly construed the claim terminology directed to “configured to,” and has further provided similarities of the prior art device’s structure as explicitly pointed out. In addition, the claimed device does not require a chicken to be within the device. Even if it had, the prior art to Madanat discloses a chicken within the disclosed basket [0014].
C. Hindsight arguments

The obviousness rejections are not based impermissible hindsight. Appellant points to the number of references used in the rejection. As stated in the Final Rejection: “In response to [now Appellant’s] argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).” A person of ordinary skill in this art is resourceful, and would look to any available material for a lightweight material which does not rust and will ship easily and cheaply. “In this case, prior arts to Cheng and Wang are directed to mesh containers, of which, Madanat clearly illustrates. Thus, one of ordinary skill in the art would be led to combine the methods of assembling such mesh containers to produce the device clearly shown by Madanat. Steel Hex is relied upon for the disclosure of a known mesh material.” (Fin. Rej. at page 10). To prove this point, the Examiner has provided several reasons to combine, including: 
“…in order to make an easily manufacturable product made inexpensively. Additionally, such a modification would have been further obvious since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).” (Fin. Rej. at pages 4-5).
“…in order to provide another well-known material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 
“…in order to save money on materials. Additionally, such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.” (Fin. Rej. at page 5).

Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

D. Conclusion 

“While there is no doubt utility for the instant apparatus, as evidenced by the still shots provided, the arguments of counsel have consistently and heavily relied on the way that this device is used, leaning heavily on the criticality of ‘a humane approach at removing sick, lam[e] and injured chickens from a chicken house.’ However, the claimed apparatus is directed to a 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/CLAUDE J BROWN/QAS, TC3600, Art Unit 3600   
                                                                                                                                                                                                     
1400 Crescent Green, Suite 300
Cary, NC 27518

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.